Title: To George Washington from James Welch, 25 April 1799
From: Welch, James
To: Washington, George



His Excl. Genrl Washashington
Stantown Aprl 25th 1799

Sir I Re[ceive]d yours of the 7th instant and Take notes to the contents; it gives me much uneseness To think that I am to Suffer by the Miss Respresentathon To you (by I know not hwo) you Say you have herd To much of my character Lately not To Expect Sundry disapointments; hwo it is that is desposed To inger me I know not nor am I abl to prevent pepel from asarting things that is falce; I know my one Feelings and that my intentiones is not To Trifel with you or Eney other parson (Time will Try all things) Bad as I stand with you at present I am detarmned To prove to you that I

am not the man you now think me to be; as to my decleretion of haveing purched your Land I do deny I never in my Life menched the transaction To Eney parson but have been frequently asked if I had purched you Land and have answered yese if Further inqirey was made.
I told the parseon or parseons that the purches depended on the payment of a Large Sum of money at a futer day; as to my indevering To obtain credet in concequence of haveing Transacked Bisenes with you; I do deny I am not a man that inqires into Other peppels Bisenes nor do I make it my Bisenes To tell my Bisenes to Eney parseon; as to my contraction other Debts I do ashure you Sir that the onely Debt I have contracked Since you and I had Dealings was the purches of Two thousand pounds worth of Goods at 18 Monthes credet; these Goods was aplied to The Starting of ireon works and to be paid out of the produc of the Same the works is now agowing; this transaction Toke plac Last winter and was dun in order to inable me To make payments to you if other Recorces Should fail; I do ashure you that in all my tranactions I have made it my Sudy To fix my prorperty in Such a way as To make me abel to pay you; as to my proposeing to purch Lands on credet or for cash since I delt with you I do deny Sundry aplications has Been made To me but my answer was that my present curcumstaince wold not admit of me purching I have Exchanged a considerabl quanty of my Lands for other Lands this was also dun in order that I may be abel to pay you I had no more at present you may be Sure of Seeing me at your plac in the corce of Next Month. I am Sir your Very Hbl. Sarvent

James Welch

